Citation Nr: 0028553	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-11 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant and the veteran's father


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran, who died on 
November [redacted], 1998.  The veteran served on active 
duty from September 24, 1986 to October 24, 1988.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was denied 
for the cause of the veteran's death and entitlement to DIC 
benefits under 38 U.S.C.A. § 1318 was also denied.  

The Board notes that the issue of eligibility for Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35 was also 
certified on appeal.  The record indicates that in August 
1999, basic eligibility to Dependents' Educational Assistance 
was established from November [redacted], 1998.  As this constitutes a 
total grant of the benefits sought on appeal, no further case 
or controversy remains for appellate review.  


FINDING OF FACT

1.  The veteran's cause of death is attributable to a 
service-connected disability.

2.  The veteran was discharged from active duty on October 
24, 1988.  In a May 1989 decision, service connection was 
granted for bipolar disorder and a 30 percent rating was 
assigned for this disability, effective October 25, 1988.  A 
total, or 100 percent evaluation was in effect for his 
service-connected bipolar disorder from February 6, 1992, to 
the date of his death on November [redacted], 1998.  


CONCLUSIONS OF LAW

1.  A service connected disability caused death.  38 U.S.C.A. 
§ 1310 (West 1991 & Supp. 1999); 38 C.F.R. § 3.312 (1999).  

2.  The criteria for entitlement to DIC benefits under 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.22 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that service connection is warranted 
for the cause of the veteran's death.  Specifically, she 
argues that the veteran's death was caused by his service-
connected bipolar disorder and that his VA psychiatric 
treatment contributed to his death, which occurred when he 
was struck by an automobile while jogging.  

A veteran's death will be considered service-connected where 
a service-connected disability was either the principal or a 
contributory cause of death. 38 C.F.R. § 3.312(a)(1999); 
Harvey v. Brown, 6 Vet.App. 390, 393 (1994).  A service- 
connected disability is the principal cause of death when 
that disability, "singly or jointly or with some other 
condition, was the immediately or underlying cause of death 
or was etiologically related thereto." 38 C.F.R. § 3.312(b) 
(1999); Ashley v. Brown, 6 Vet.App. 52, 57 (1993).  To be a 
contributory cause of death, the disability must have 
"contributed substantially or materially" to death, "combined 
to cause death," or "aided or lent assistance to the 
production of death." 38 C.F.R. § 3.312(c); Schoonover v. 
Derwinski, 3 Vet.App. 166, 168-69 (1992).  When considering 
whether a condition was a contributory cause of death, "it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection." 38 C.F.R. § 3.312(c); Ventigan v.. Brown, 9 
Vet.App. 34, 36 (1996).

Service medical records show that the veteran was processed 
for a medical board discharge on the basis of a diagnosis of 
bipolar disorder, manic phase, in remission.  
In March 1989, service connection was granted for bipolar 
disorder, manic, and an evaluation of 30 percent disabling 
was granted for this disability under Diagnostic Code 9206.  
In March 1991, an increased evaluation of 50 percent 
disabling was granted for bipolar disorder, manic, effective 
January 20, 1991.  In June 1992, an evaluation of 100 percent 
disabling was granted for bipolar disorder, manic, effective 
February 6, 1992, and the total 100 percent evaluation 
remained in effect continuously thereafter until the 
veteran's death.  At the time of death, bipolar disorder was 
the veteran's only service-connected disability.  

VA outpatient and hospital treatment records, dated in 1998, 
show that the veteran was followed regularly in the mental 
health clinic and by the social work service for treatment of 
bipolar disorder.  A discharge summary shows that he was 
hospitalized from March 24, 1998, to March 31, 1998, with an 
Axis I diagnosis of bipolar disorder, depressed, rule out 
delusional disorder.  With regard to Axis V, a current Global 
Assessment of Functioning (GAF) score of 30 was assigned.  It 
was noted that he was admitted for complaints of depression 
with suicidal ideation.  

A May 1998 treatment record shows that the veteran complained 
that he gets mildly depressed occasionally but that he is 
able to cope.  The veteran felt that his Lithium might need 
to be increased due to increased physical activity during the 
summer.  The report shows an assessment of history of bipolar 
disorder, discharged from VA March 1998 due to exacerbation, 
currently doing well.  An August 1998 treatment record shows 
that since his last visit, he had a couple of depressive 
episodes, but that he was able to cope by focusing on 
something positive or creative or going out and buying 
something.  Impressions included history of bipolar, doing 
well today.  In September 1998, it was noted that the veteran 
thought his Lithium level was low and he requested admission 
to get the level correct.  It was noted that he was seen 2 
days prior for anxiety and depression, and that he felt 
jittery and thought his Lithium level was too low.  A 
diagnostic impression of bipolar disorder is indicated.  

A mental health progress note, dated November 3, 1998, shows 
that the veteran was doing well and there were no recurrences 
of anxiety.  He reported that he exercised and ran in an 
attempt to alleviate anxiety.  He indicated that he has 
decreased appetite and weight loss, and he has periods where 
he finds it difficult to get started on the day.  Mood and 
affect were euthymic and congruent.  Speech was normal for 
rate and tone.  There was no loosening of associations, 
flight of ideas, suicidal or homicidal ideations, or audio 
visual hallucinations.  Insight and judgment were good.  An 
impression of bipolar disorder, depressed phase (mild) was 
indicated, and it noted that Lithium levels would be checked 
at the next visit.  

The veteran died in a private hospital on November [redacted], 1998.  
The death certificate shows that the immediate cause of death 
was massive head and chest trauma, due to or as a consequence 
of motor vehicle and pedestrian crash.  It was noted that the 
death was due to an accident.  

In support of her claim, the appellant submitted 
documentation and accident reports 
associated with the accident which caused the veteran's 
death.  A Mississippi Uniform Accident Report shows that on 
November [redacted], 1998, a pedestrian (the veteran) ran out into the 
road and was struck by a vehicle which was going south on MS 
(route) 19.  A statement from the driver of the vehicle 
indicates that the veteran ran across the highway in front of 
him and he had no time to react.  He also stated that he did 
not think the pedestrian (the veteran) knew that he was 
coming or saw him.  The record includes a Xeroxed copy of a 
newspaper article which indicates that a local jogger was 
killed in an early morning accident the previous Friday.  

In January 1999, the appellant stated that a regimented 
routine for exercise and mental stability was recommended for 
the veteran by the VA medical and social work staff to aid 
with his service-connected bipolar disorder.  She noted that 
walking and jogging on a daily basis had a therapeutic effect 
on his bipolar condition, therefore enabling him to function 
normally.  The appellant further stated that on the date 
prior to her husband's death (November [redacted], 1998), he exhibited 
symptoms of nausea, irritability, and paranoia, which is 
characteristic of bipolar.  It is the appellant's contention 
that she and her daughter are entitled to her husband's 
compensation.  

At a personal hearing before a local hearing officer in July 
1999, the appellant testified that the veteran could not take 
care of himself as at all times he needed someone to monitor 
his medications and to make sure that he took his medication 
on time.  She stated that a couple of times, her neighbors 
told her that the veteran was in places that he shouldn't 
have been and which might have been a danger to him.  The 
appellant further testified that his VA doctors had suggested 
that the veteran exercise to maintain his medication and keep 
himself on balance.  The appellant reported that the veteran 
would jog alone in the mornings and with his father in the 
afternoons, and he tried to jog at least twice a day.  The 
veteran's father testified that he jogged with his son to 
monitor him.  Both the appellant and the veteran's father 
indicated that the bipolar disorder went through cycles with 
up sides and down sides, and on the down side, the veteran 
experienced depression, anxiety, and frustration.  

The veteran's father also indicated that there were no 
witnesses to the accident but that according to the statement 
of the person who hit him, the veteran crossed the road in 
front of him.  The appellant stated that on the morning of 
the accident, the veteran was in kind of a depressive mood as 
his parents had gone on vacation and this depression caused 
him to have an aggravated stomach.  She also asserted his 
belief that he ran in front of the van because of the 
medication which he had to take in order to function.  The 
veteran's father indicated that the veteran was told by VA 
that he needed to walk and jog daily as part of his 
treatment.  The accredited representative noted that the 
records would show that the veteran's judgment oftentimes was 
impaired by the level of medication and by his condition, and 
it was argued that the benefit of the doubt should go to the 
veteran because his service-connected condition thoroughly 
aggravated his condition and may have been one of the causes 
for the accident.  

Service connection for cause of the veteran's death

There is little evidence concerning the moment of death.  The 
record shows that at the time of death, a 100 percent 
disability evaluation was in effect for the service-connected 
bipolar disorder.  Outpatient treatment records show that the 
veteran was followed regularly by VA for treatment of bipolar 
disorder, to include occasional periods of hospitalization, 
and his prescribed medications included Lithium.  On his last 
VA outpatient visit, just 3 days prior to his death, the 
veteran stated that he was running to help alleviate his 
symptoms.  

Thus, the evidence shows that just prior to his death, the 
veteran was undergoing treatment for bipolar disorder by VA, 
and that this therapy included medication and daily exercise.  

The appellant and the veteran's father have suggested that if 
it were not for the service-connected bipolar disorder and 
the therapeutic need for medication and exercise, the veteran 
would not have been hit by a vehicle while jogging.  
Generally, this is not a persuasive argument.  However, in 
any case, the Board is under an obligation to review all the 
evidence of record.  Our review reflects that the veteran's 
pattern of running because of his disability was noted on 
more than one occasion.  In 1988, in the "final diagnosis," 
it was medically established that the veteran had a pattern 
of "running inappropriately."  Whereas mere running is not 
a factor in attributing death to the service-connected 
disability, running inappropriately because of the disability 
would be a factor.

Therefore, we have again reviewed the accident report in 
greater detail.  This evidence establishes that the veteran 
was observed by the driver, and neither speed nor weather 
conditions were determined to be factors in the accident.  
Most importantly, the only witness to the event described the 
veteran as on the side of the road and then just running in 
front of him.  The maps that accompany the accident report do 
not reflect visual obstructions such as trees or parked 
vehicles.  There is no indication of excessive noise or 
construction in the area.  There is no indication that the 
driver was charged with negligence.  Therefore, there are 
only two conclusions to be drawn, the veteran was either 
negligent or engaging in his past history of "inappropriate 
running".  Based on the facts presented, the Board has doubt 
and concludes that it is as likely as not that the veteran, 
because of his service-connected disability, 
"inappropriately ran" into the path of a vehicle.  The 
behavior at death does not appear to be different than the 
behavior witnessed during service.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318

A July 1988 medical evaluation board report shows that the 
veteran was processed for discharge with an Axis I diagnosis 
of bipolar disorder, manic phase, with psychosis, now in 
remission on Lithium with history of psychotic behavior 
characterized by inappropriate laughing, running 
inappropriately, violent behavior, hyperreligiosity, 
grandiosity, pressured speech, irritability, insomnia, and 
paranoia.  The veteran was discharged from active duty on 
October 24, 1988.  

In March 1989, service connection was granted for bipolar 
disorder, manic phase, and a disability evaluation of 30 
percent was assigned under Diagnostic Code 9206, effective 
October 25, 1988 (the day after the veteran's discharge from 
active duty).  Thereafter, the veteran did not initiate an 
appeal of the March 1989 rating decision within one year 
following notification thereof, and that decision is final.  

In February 1991, an increased evaluation of 50 percent 
disabling was granted for the service-connected bipolar 
disorder, effective January 20, 1991.  In June 1992, an 
increased evaluation of 100 percent disabling was granted for 
bipolar disorder, effective February 6, 1992.  This 
evaluation remained in effect until the date of the veteran's 
death on November [redacted], 1988.  

With regard to the claim for DIC pursuant to the provisions 
of 38 U.S.C.A. § 1318, benefits shall be paid to a deceased 
veteran's surviving spouse or children in the same manner as 
if the veteran's death is service connected when the 
following conditions are met:  (1) The veteran's death was 
not caused by his or her own willful misconduct; and (2) The 
veteran was in receipt of or entitled to receive (or but for 
the receipt of military retired pay was entitled to receive) 
compensation at the time of death for service-connected 
disability that either: (i) Was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 years or more immediately preceding death; or 
(ii) Was continuously rated totally disabling by a schedular 
or unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding his death. 38 
U.S.C.A. § 1318(a),(b) (West 1991 & Supp. 1999); 38 C.F.R. § 
3.22(a) (1999).

In recent caselaw on the matter of claims for DIC made under 
the provisions of 38 U.S.C.A. § 1318, the United States Court 
of Appeals for Veterans Claims (Court) has held that a 
survivor of a deceased veteran is eligible for DIC under 
section 1318(b)(1) if:  (1) the veteran was in actual receipt 
of a 100 percent disability rating for the statutory period 
of time; (2) the veteran would have been in receipt of a 100 
percent disability rating for such period of time but for 
clear and unmistakable error (CUE) in a final rating or Board 
decision; or (3) if under the specific and limited exceptions 
under Carpenter v. West, 11 Vet.App. 140 (1999) and Wingo v. 
West, 11 Vet.App. 307 (1998), the veteran was 
"hypothetically" entitled to a 100 percent disability 
rating for the statutory period of time.  38 C.F.R. § 
3.22(a). See Marso v. West, 13 Vet. App. 260 (1999); Cole v. 
West, 13 Vet. App. 268, 278-79 (1999); Wingo v. West, 11 Vet. 
App. 307 (1998); Carpenter v. West, 11 Vet. App. 140 (1998); 
(creating a new basis for recovery under section 1318, 
allowing appellant to demonstrate that veteran could 
hypothetically have been entitled to receive a different 
decision (ultimately leading to total disability) based on 
then applicable law and the evidence in the claims file or in 
VA custody prior to veteran's death).

According to Carpenter, supra, hypothetical entitlement 
claims are available for claims filed prior to the 
promulgation of 38 C.F.R. § 20.1106 in March 1992 for cases 
where a final decision was made on the matter in question 
during the veteran's lifetime.  According to Wingo, supra, 
hypothetical entitlement claims are available when the 
veteran never filed a claim for VA benefits during his or her 
lifetime.  

The provisions of 38 C.F.R. § 3.22 were revised, effective 
January 21, 2000, to establish an interpretative rule 
reflecting the VA conclusion that 38 U.S.C.A. § 1318 
authorizes payment of DIC only in cases where the veteran 
had, during his lifetime, established a right to receive 
total service-connected disability compensation from VA for 
the period required by that statute or would have established 
such a right if not for clear and unmistakable error (CUE) by 
VA. 65 Fed. Reg. 3388-3392 (Jan. 21, 2000).  When regulations 
are changed during the course of the veteran's appeal, the 
criteria that is most favorable to the veteran should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that the law in effect prior to 
the promulgation of the interpretive rule to be more 
favorable to the veteran, as "hypothetical entitlement" 
provides an additional basis for a grant of benefits under 
38 U.S.C.A. § 1318 (West 1991 & Supp. 1999).  


Analysis

Having reviewed the record, the Board has determined that 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 is not 
warranted.  At the time of the veteran's death on November [redacted], 
1998, a 100 percent evaluation had been in effect for the 
service-connected bipolar disorder since February 6, 1992, a 
period of less than 10 years.  Thus, the service connected 
bipolar disorder was not continuously rated totally disabling 
by a schedular rating for a period of ten years or more 
immediately preceding death.  

In addition, the record indicates that the veteran was 
discharged from active duty on October 24, 1988.  In a May 
1989 rating decision, an evaluation of 30 percent disabling 
was granted for bipolar disorder, effective October 25, 1988, 
and a 50 percent rating was subsequently granted in February 
1991, effective January 20, 1991.  A 100 percent evaluation 
for the service-connected bipolar disorder did not take 
effect until February 6, 1992.  Thus, the service-connected 
bipolar disorder was not continuously rated totally disabling 
by a schedular or unemployability rating from the date of the 
veteran's discharge or release from active service for a 
period of not less than five years immediately preceding 
death.  Therefore, the statutory period of time for 
eligibility for DIC benefits are not been met under 
38 U.S.C.A. § 1318 (West 1991 & Supp. 1999); 38 C.F.R. § 3.22 
(1999).  

Under prior case law, the appellant could have established 
DIC eligibility under § 1318 if she could show that the 
veteran was hypothetically entitled to a total rating for 10 
continuous years prior to his death. Carpenter v. Gober, 11 
Vet. App. 140 (1998).  In the instant case, however, a 
hypothetical entitlement analysis is not warranted as the 
appellant's claim for DIC benefits was filed in November 
1998.  The holding in Carpenter does not apply to claims 
filed after March 1992, when 38 C.F.R. § 20.1106 (1999) was 
promulgated, for cases where a final decision was made on the 
matter in question during the veteran's lifetime. Marso, 
supra.  A hypothetical entitlement analysis is also not 
warranted under the holding in Wingo, supra, as the veteran 
filed a claim for VA benefits during his lifetime.  

The Board also notes that in light of the holding in Marso v. 
West, supra, the survivor of a deceased veteran is eligible 
for DIC under 38 U.S.C.A. § 1318 if the veteran would have 
been in receipt of a total 100 percent rating for such a 
period of time but for CUE in a final rating or Board 
decision.  In this case, however, the appellant has not 
alleged with any specificity that a prior rating decision 
contained clear and unmistakable error or that the veteran 
was hypothetically entitled to receive a total rating for 10 
years prior to his death. See Cole, 13 Vet. App. at 278-79 
(1999) (appellant must set forth with specificity how veteran 
would have been entitled to total rating for 10 years 
immediately preceding death).  

Despite the fact that the issue of CUE has not been 
specifically raised by the appellant, the Board has conducted 
an independent review of the rating history.  In the Board's 
view, the evidence does not indicate that the veteran's 
service-connected bipolar disorder was productive of total, 
or 100 percent, disability at a time 10 years prior to the 
date of his death, or approximately November 1988.  While the 
veteran was treated for a manic phase of bipolar disorder 
during his active service in February 1988, the July 1988 
medical evaluation board report indicates that his bipolar 
disorder was in remission on Lithium and that there was no 
impairment in industrial and social adaptability.  A current 
Global Assessment of Functioning (GAF) score of 90 was 
provided.  

The veteran was discharged from active duty on October 24, 
1988, and the record includes progress notes showing post-
service treatment for bipolar disorder from J.E. Ruff, M.D., 
a private physician.  In October 1988, the veteran was 
slightly depressed, but he was correctly oriented, he denied 
paranoid ideation and psychotic thinking, and fund of 
information was fairly good.  In November 1988, the veteran 
reported that he had been doing better and he felt optimistic 
about his plans to attend a state university to study 
industrial technology.  On VA examination in February 1989, 
it was noted that the veteran appeared to have little, if 
any, restrictions of activities of daily living caused by 
bipolar disorder.  Mental status examination was essentially 
normal.  He was found to be well-maintained on medication.  
Thus, it appears that the final rating decision of May 1989, 
which granted an evaluation of 30 percent disabling for 
bipolar disorder, is supportable based on the evidence of 
record.  38 C.F.R. § 3.105 (1999).  Thus, the evidence 
indicates that a 100 percent evaluation was not warranted for 
the service-connected bipolar disorder for the 10 year period 
preceding the veteran's death (November 1988 to November 
1998).  

The Board is aware that there is evidence, dating to 1991, 
that the veteran was unemployable and that his mental status 
was in a state of deterioration at that time.   Even if the 
Board accepts that the veteran was unemployable as a result 
of bipolar disorder as of 1991, the evidence still does not 
show that the 100 percent evaluation would have been 
warranted for a period of 10 years prior to the veteran's 
death in November 1998.  

Therefore, the Board finds that the veteran was not in 
receipt of a 100 percent disability rating for service-
connected bipolar disorder for the statutory period of time; 
the record does not indicate that the veteran would have been 
in receipt of a 100 percent disability rating for such a 
period of time but for CUE in a final rating or Board 
decision; and the appellant is not "hypothetically" 
entitled to a 100 percent rating under the limited exceptions 
provided by Carpenter and Wingo, supra.  As such, entitlement 
to DIC benefits under 38 U.S.C.A. § 1318 is not warranted and 
the appellant's claim is accordingly denied.  


ORDER

Service connection is granted for the cause of the veteran's 
death.  Entitlement to DIC benefits under 38 U.S.C.A. § 1318 
is denied.  



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 

